Citation Nr: 0628549	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  05-05 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for left knee arthritis, status post left total knee 
arthroplasty.

2.  Entitlement to an increased rating for right knee 
arthritis, status post right total knee arthroplasty, 
currently evaluated as 30 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and his friend


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from June 1979 until January 
1980.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Boise, Idaho.  This appeal also stems from a September 2003 
rating decision from the RO in San Diego, California.  The RO 
in Boise, Idaho, resumed jurisdiction of the claims folder 
subsequent to the 2003 action by the San Diego office.

At the time of the veteran's May 2006 hearing before the 
undersigned, the veteran submitted new evidence in the form 
of photographs.  Such evidence was accompanied by a statement 
in which the veteran waived consideration by the Agency of 
Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  From March 13, 2001, until June 11, 2002, the veteran's 
left knee arthritis has been manifested by complaints of 
pain; objectively, he had flexion to 100 degrees and 
extension to 0 degrees, with no objective evidence of 
instability.

2.  From August 1, 2003, the veteran's left knee arthritis 
status post left total knee arthroplasty has been manifested 
by complaints of pain and swelling; objectively, he had 
flexion of not worse than 95 degrees and extension of not 
worse than 10 degrees, with some pain but with no weakness or 
objectively demonstrated instability.  

3.  Throughout the rating period on appeal, the veteran's 
right knee arthritis, status post right total knee 
arthroplasty, has been manifested by complaints of pain; 
objectively, he had flexion of not worse than 115 degrees and 
extension of not worse than 10 degrees, with some pain but 
with no weakness or objectively demonstrated instability.  

4.  The competent evidence does not show that the veteran is 
precluded from 
substantially gainful employment as a result of his service-
connected disabilities.


CONCLUSIONS OF LAW

1.  For the periods from March 13, 2001, until June 11, 2002, 
and from August 1, 2003, the criteria for entitlement to an 
initial evaluation in excess of 30 percent for left knee 
arthritis, status post left total knee arthroplasty, have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Codes 5010, 5055, 5261 (2005).

2.  The criteria for entitlement to an evaluation in excess 
of 30 percent for right knee arthritis, status post right 
total knee arthroplasty have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 5055 (2005).

3.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 
4.15, 4.16, 4.18, 4.19, 4.71a, Diagnostic Code 5010-5055 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

With respect to the veteran's left knee claim, the veteran is 
appealing the initial rating assignment.  In this regard, 
because the September 2001 rating decision granted the 
veteran's claim of entitlement to service connection, such 
claim is now substantiated.  As such, his filing of a notice 
of disagreement as to the September 2001 determination does 
not trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.
  
The statement of the case (SOC) and supplemental statement of 
the case (SSOC), under the heading "Pertinent Laws; 
Regulations; Ratings Schedule Provisions," set forth the 
relevant diagnostic code (DC) for the left knee disability at 
issue (38 C.F.R. § 4.71, DCs 5055, 5256, 5261, 5262), and 
included a description of the rating formulas for all 
possible schedular ratings under those diagnostic codes.  The 
AOJ letters, rating decision and the SOC and SSOCs thus 
informed the appellant of what was needed not only to achieve 
the next-higher schedular rating, but also to obtain all 
schedular ratings above the 30 percent evaluation that the RO 
had assigned.  Therefore, the Board finds that the appellant 
has been informed of what was necessary to achieve a higher 
rating for the service-connected left knee disability at 
issue.  

Regarding the veteran's claims of entitlement to an increased 
rating for right knee arthritis and for TDIU, the VCAA 
applies.  In the present case, VA satisfied its duty to 
notify by means of June 2002, January 2006, and March 2006 
letters from the agency of original jurisdiction (AOJ) to the 
appellant.  The letters informed the appellant of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Moreover, 
the March 2006 communication informed the veteran as to the 
laws pertaining to disability ratings and effective dates.  
Finally, such notice advised the veteran to provide any 
evidence in his possession that pertains to his claim. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Additionally, documents 
associated with a disability determination of the Social 
Security Administration (SSA) are of record.  Furthermore, 
the claims folder includes lay statements from the veteran's 
wife, parents and a former supervisor.  Moreover, the claims 
file contains the veteran's own statements in support of his 
claim, to include testimony provided by he, his wife and a 
friend at a May 2006 hearing before the undersigned.  The 
Board has carefully reviewed such testimony and finds that no 
additional evidence has been identified.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion 

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, extensive 
evidence of record.  Indeed, the Federal Circuit has held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, as to each claim.  



I.  Increased rating- left knee arthritis

Procedural history

The veteran's original claim of entitlement to service 
connection for a left knee disability was received by the RO 
on March 13, 2001.  Service connection for degenerative 
changes of the left knee was granted in a September 2001 
rating decision.  A 10 percent rating was assigned, effective 
March 13, 2001, the date of claim.

Correspondence from the veteran received in June 2002 is 
construed as a notice of disagreement with the September 2001 
rating determination.  

In an August 2002 rating decision, the RO increased the 
veteran's disability evaluation for left knee arthritis to 30 
percent, effective March 13, 2001.  That rating action also 
indicated that, effective June 12, 2002, the date of the 
veteran's left knee total arthroplasty, he would be assigned 
a 100 percent rating.  It was reduced to 30 percent from 
August 1, 2003.  

A September 2003 rating decision continued the 30 percent 
evaluation for the veteran's left knee degenerative joint 
disease, status post total knee arthroplasty.  The veteran 
submitted a notice of disagreement in March 2004.  However, 
as previously explained, the veteran had previously submitted 
a timely notice of disagreement as to the initial September 
2001 rating decision.  He had never been provided a statement 
of the case.  Thus, the January 2005 statement of the case 
issued in response to the March 2004 notice of disagreement 
actually relates back to the veteran's June 2002 notice of 
disagreement.  As a substantive appeal was timely received in 
February 2005, the Board finds that the issue on appeal is 
appropriately characterized as entitlement to a higher 
initial rating.  



Analysis

As the present appeal stems from an initial rating 
assignment, the Board must consider the entire time period 
involved, and contemplate staged ratings where warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

As already noted, the veteran is in receipt of a 100 percent 
rating pursuant to Diagnostic Code 5055 for the period from 
June 12, 2002 until July 31, 2003.  As such, a higher 
evaluation is not possible during this period.  For this 
reason, the Board's analysis will focus on the period from 
March 13, 2001, until June 11, 2002, and then from August 1, 
2003, forward.

Rating period from March 13, 2001, until June 11, 2002

Prior to the veteran's total left knee replacement on June 
12, 2002, it appears that his arthritis was evaluated 
pursuant to Diagnostic Code 5257.  However, because the 
evidence of record within the rating period on appeal does 
not objectively demonstrate instability, the Board finds that 
the veteran's arthritis is more appropriately evaluated under 
Diagnostic Code 5010 prior to his surgery on June 12, 2002.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2005).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis is rated based on limitation of motion 
of the affected joint.  

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5261.  Diagnostic Code 5260 concerns limitation of leg 
flexion.  A noncompensable evaluation is assigned where 
flexion is limited to 60 degrees.  A 10 percent rating is 
warranted where flexion is limited to 45 degrees.  A 20 
percent evaluation is for application where flexion is 
limited to 30 degrees.  Finally, a 30 percent rating applies 
where flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a noncompensable evaluation is 
assigned where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent evaluation is for application where 
extension is limited to 15 degrees.  A 30 percent rating 
applies where extension is limited to 20 degrees.  A 40 
percent rating is warranted where extension is limited to 30 
degrees.  Finally, a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.  

The Board observes that Diagnostic Code 5260 does not afford 
a rating in excess of the 30 percent already assigned 
throughout the rating period on appeal.  Therefore, that 
Diagnostic Code cannot serve as a basis for a higher rating 
here.  

Regarding Diagnostic Code 5261, a January 2002 private 
treatment report revealed left knee extension to 0 degrees.  
That report does not support a finding of entitlement to the 
next-higher 40 evaluation for extension of the left knee.  
However, the Board notes that, in rating musculoskeletal 
disabilities, it is appropriate to consider additional 
limitation of function due to factors such as pain, weakness, 
incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

In the present case, VA and private treatment records dated 
in 2002 show complaints of persistent left knee pain.  In a 
January 2002 private treatment report, the veteran stated 
that his left knee pain woke him up at night.  He added that 
his pain was interfering with his activities of daily living.  
Another January 2002 clinical record revealed that the 
veteran walked with a significant limp.  At a March 2002 
physical associated with his SSA disability claim, the 
veteran stated that his left knee disability limited walking 
and prolonged sitting or standing.  He did not drive due to 
pain.  Additionally, lay statements from the veteran's wife, 
parents and former supervisor B. F., all attest to the 
veteran's left knee pain.  The veteran further discussed his 
pain at the May 2006 hearing before the undersigned.  He 
stated that he took 30 milligrams of Oxycodone each day to 
control his discomfort.  (Transcript "T," at 8.)

Objectively, the March 2002 examination revealed that the 
veteran walked with a shuffling gait.  He could not walk on 
his toes or heels and had moderate difficulty moving up and 
down from a chair.  He ambulated with a cane and reported 
frequent use of a walker.  Nevertheless, no evidence during 
the period in question shows knee extension to less than 0 
degrees.  Overall, even considering additional functional 
limitation, the competent findings do not indicate a 
disability picture comparable to having extension limited to 
30 degrees, as is necessary in order to achieve the next-
higher 40 percent evaluation under Diagnostic Code 5261.  

The Board has also considered whether the veteran is entitled 
to a compensable rating under any alternate Diagnostic Code 
for the period prior to June 12, 2002.  However, as the 
evidence fails to establish ankylosis, Diagnostic Code 5256 
is not for application.  Similarly, as the evidence fails to 
demonstrate impairment of the tibia or fibula, a higher 
rating is not possible under Diagnostic Code 5262.  There are 
no other relevant Code sections that afford a rating in 
excess of 30 percent.

The Board has also contemplated whether any separate 
evaluations are applicable prior to June 12, 2002.  In this 
regard, the Board acknowledges VAOPGCPREC 9-2004 (September 
17, 2004), where it was held that a claimant who had both 
limitation of flexion and limitation of extension of the same 
leg must be rated separately under diagnostic codes 5260 and 
5261 to be adequately compensated for functional loss 
associated with injury to the leg.  However, in the present 
case, the medical findings do not establish loss of either 
flexion or extension to a compensable degree.  Indeed, the 
only evidence addressing left knee range of motion during the 
period in question (between March 13, 2001, to June 11, 2002) 
is a January 2002 private treatment record.  That record 
showed a range of left knee motion from 0 to 100 degrees.  
Therefore, because compensable limitation of motion as to 
both flexion and extension of the left knee has not been 
demonstrated here, assignment of separate evaluations 
pursuant to VAOPGCPREC 9-2004 is not appropriate. 

Further regarding the question of entitlement to separate 
evaluations, the Board 
calls attention to the provisions of VA General Counsel 
opinion 23-97 (VAOPGCPREC 23-97).  That opinion provides that 
a claimant who has arthritis and instability of the knee may, 
in some circumstances, be rated separately under Diagnostic 
Codes 5003 and 5257.  See also VAOPGCPREC 9-98.  

Here it is established that the veteran has arthritis of the 
left knee.  Indeed, x-ray studies dated in January 2002 show 
arthritic changes.  Thus, if the evidence of record 
establishes left knee instability, then a separate rating 
under Diagnostic Code 5257 would be warranted prior to June 
12, 2002.

The veteran complained of instability at a March 2002 
examination performed in conjunction with his SSA claim.  
Specifically, he reported that his left knee frequently gave 
out on him.  Moreover, at his May 2006 hearing before the 
undersigned, the veteran indicated that he had fallen 
countless times due to  instability.  (T. at 9.)  However, 
the evidence of record does not objectively demonstrate 
instability of the left knee at any time during the rating 
period on appeal.  Indeed, a January 2002 private treatment 
record stated that the veteran had varus and valgus 
stability.  Furthermore, a March 2002 physical examination 
performed in conjunction with the veteran's Social Security 
claim did not indicate any laxity.  No other objective 
findings show left knee instability during the period in 
question.  Thus, there is no basis for a separate evaluation 
due to instability pursuant to VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98 in the present case.  

Finally, because the evidence indicates surgical incisions of 
the left knee, the Board has also considered whether a 
separate rating for scars is warranted here.  

Disabilities of the skin are addressed under 38 C.F.R. 
§ 4.118.  It is observed that revisions were made to 
38 C.F.R. § 4.118 effective August 30, 2002.  At the moment, 
however, the Board is only concerned with the period from 
March 13, 2001, until June 11, 2002.  During that time, 
Diagnostic Code 7804 provided a 10 percent evaluation for 
scars that were superficial, tender and painful on objective 
demonstration.  Diagnostic Code 7805 instructed the rater to 
evaluate scars based on limitation of motion of the part 
affected.

The evidence during the period in question does not establish 
that the veteran's scars were symptomatic.  A January 2002 
private treatment record indicated that the previous surgical 
incisions were not infected and were non-erythematous.  There 
was no drainage from the wounds.  No other evidence 
demonstrates that the veteran's left knee scars caused pain 
or limitation of motion.  Under these circumstances, a 
separate compensable evaluation for scar residuals is not 
appropriate here.

In conclusion, the evidence reveals that, prior to June 12, 
2002, the veteran's left arthritis is appropriately evaluated 
as 30 percent disabling.  There is no basis for an increased 
rating.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Rating period from August 1, 2003

On June 12, 2002, the veteran underwent a left knee total 
arthroplasty.  Therefore, as of that date the appropriate 
Diagnostic Code for consideration is Diagnostic Code 5055.  
Pursuant to that Code section, the veteran was assigned a 100 
percent evaluation from June 12, 2002, until August 1, 2003.  
From that date onward, he is rated as 30 percent disabling.  

In order to be entitled to the next-higher 50 percent rating 
under Diagnostic Code 5055, the evidence beginning August 1, 
2003, must reveal moderately severe residuals of weakness, 
pain or limitation of motion.  

The Board has reviewed the evidence as of August 1, 2003, 
onward and finds that the currently assigned 30 percent 
rating accurately reflects the veteran's disability picture.  
Indeed, upon VA examination in August 2003, the veteran had 
left knee range of motion from 10 to 125 degrees.  The 
examiner saw no painful motion or edema.  There was no 
visible effusion.  There was no palpable crepitance and the 
collaterals were intact to varus, valgus anterior and 
posterior stress testing.  There were no signs of redness, 
heat or abnormal movement, nor was there any showing of 
ankylosis.  There was no instability and the veteran was not 
using any corrective devices for ambulation.  Strength was 
somewhat variable but no weakness was seen when the veteran 
walked on his heels and his toes.  

A September 2003 VA orthopedic treatment record also supports 
the current 30 percent evaluation for the veteran's left knee 
disability.  That record revealed left knee range of motion 
from approximately 0 to 95 degrees.  There was varus and 
valgus stability.  Additionally, an October 2003 VA 
orthopedic record noted that the veteran was on a chronic 
pain regimen but indicated that the veteran was able to 
participate in most of his activities and had attempted to 
play golf.  Overall, the examiner opined that the veteran was 
doing fairly well.   

Further supporting the current 30 percent evaluation is a 
December 2004 VA examination report showing that the veteran 
had 100 degrees of left knee flexion, with about 5 degrees of 
valgus.  The motion was not particularly painful except at 
the very extreme of full flexion.  The veteran could flex and 
extend 10 to 12 times in a row before experiencing increased 
pain.  He could squat with his knees bent to 70 degrees while 
holding on to table.  He refused to squat down any further.  
Manipulation of the patella was smooth and produced only mild 
discomfort.  Palpation revealed a small amount of fluid in 
the left knee.  The left knee was stable to medial and 
lateral stress and also to anterior and posterior stress.  

In finding that the evidence does not justify assignment of 
the next higher 50 percent rating under Diagnostic Code 5055, 
the Board acknowledges a finding of diffuse give away on knee 
flexion and extension at the time of the veteran's August 
2003 VA examination.  However, all other evidence establishes 
a stable left knee.  

The Board also acknowledges the veteran's complaints of pain, 
raised at the August 2003 VA examination.  A subsequent 
October 2003 VA orthopedic record also reflected complaints 
of left knee stiffness.  The Board further acknowledges a 
finding of marked joint line tenderness made upon VA 
examination in December 2004.  At that time, the veteran 
walked with a cane, in a slow and halting manner and had 
moderate difficulty getting up and down from his chair and 
from the examination table.  Also at the December 2004 VA 
examination, the veteran stated that his knee pain worsened 
with progressive activity.  Pain and swelling were the 
primary complaints.  The swelling was significant and 
occurred daily.  VA outpatient treatment records dated from 
2003 through 2005 reflect continued pain complaints, as did 
the veteran's May 2006 testimony at a hearing before the 
undersigned.  Nevertheless, even when considering additional 
functional limitation due to factors such as pain and 
weakness, the overall evidence as described above is not 
commensurate with moderately severe residuals of a total knee 
replacement, as needed to warrant a 50 percent evaluation.  
Indeed, despite his complaints of pain and swelling, the 
veteran's left knee flexion was not worse than 95 degrees and 
his extension was not worse than 10 degrees.  Moreover, he 
explained at his December 2004 VA examination that he had no 
problems with repetitive activity, fatigue and weakness.  

The Board has further considered whether, from August 1, 
2003, a separate evaluation for the veteran's left knee scars 
would be appropriate.  While 38 C.F.R. § 4.118, concerning 
skin disabilities underwent revision effective August 30, 
2002, the pertinent Diagnostic Code, 7804, remained 
essentially unchanged.  Under that Code section, a 10 percent 
evaluation is warranted where the evidence shows a 
superficial and painful scar.  However, there is no evidence 
of symptomatology referable to the surgical scar in the 
present case.  To the contrary, a September 2002 VA 
orthopedic note stated that the scar was well-healed.  
Therefore, a separate compensable evaluation for scar 
residuals is not appropriate here.

In conclusion, the evidence reveals that, from August 1, 
2003, the veteran's left arthritis status post total 
arthroplasty, is appropriately evaluated as 30 percent 
disabling.  There is no basis for an increased rating.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that, aside from the 
period under which the veteran was in receipt of a total 
rating, the disability at issue caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Hence, assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2005) is not warranted.

II.  Increased rating- right knee arthritis

Procedural history

The veteran's original claim of entitlement to service 
connection for a right knee disability was received by the RO 
on March 13, 2001.  Service connection for right knee 
osteoarthritis with total knee arthroplasty was granted in a 
September 2001 rating decision.  A 30 percent rating was 
assigned under Diagnostic Code 5257, effective March 13, 
2001, the date of claim.  Effective May 14, 2001, the date of 
his total right knee replacement, a 100 percent rating was 
assigned pursuant to Diagnostic Code 5055.  A 30 percent 
evaluation under Diagnostic Code 5055 went into effect on 
July 1, 2002.  

An August 2002 rating action continued the 30 percent 
evaluation for the right knee that went into effect on July 
1, 2002.  The veteran did not timely appeal either the 
original September rating decision or the subsequent August 
2002 determination.  

A communication requesting entitlement to TDIU, received on 
July 9, 2003, was also construed by the RO as a request for 
an increased rating for the veteran's service-connected right 
knee disability.  In September 2003, the RO again continued 
the veteran's 30 percent rating with respect to his right 
knee osteoarthritis status post total knee arthroplasty.  A 
March 2004 communication was apparently construed as a notice 
of disagreement with that determination and a statement of 
the case was issued in January 2005.  The veteran perfected 
his appeal with the timely submission of a VA Form 9 in 
February 2005.  

Analysis

The veteran's claim for an increased rating for his service-
connected right knee disability at issue was received on July 
9, 2003. As such, the rating period on appeal is from July 9, 
2002, one year prior to the date of receipt of the reopened 
increased rating claims.  See 38 C.F.R. § 3.400(o)(2).

As already noted, the veteran is in receipt of a 100 percent 
rating pursuant to Diagnostic Code 5055 for the period from 
May 14, 2001, until July 1, 2002.  However, the rating period 
on appeal, as noted above, begins on July 9, 2002.  Thus, 
throughout the rating period on appeal, the veteran is 
assigned a 30 percent rating.  

Because the entire rating period on appeal follows the 
veteran's total right knee replacement, the only Diagnostic 
Code for consideration is Diagnostic Code 5055.  

In order to be entitled to the next-higher 50 percent rating 
under Diagnostic Code 5055, the evidence must reveal 
moderately severe residuals of weakness, pain or limitation 
of motion.  

The Board has reviewed the evidence during the period in 
question and finds that the currently assigned 30 percent 
rating accurately reflects the veteran's disability picture.  
Indeed, upon VA examination in July 2002, the veteran had 
right knee flexion to 130 degrees.  He had right knee 
extension to 0 degrees.  There was no pain with patellar 
movement and the knee was stable to lateral, anterior and 
posterior pressure.  There was no pain with motion and no 
swelling.  Moreover, subsequent VA examination in August 2003 
revealed right knee motion from 10 to 145 degrees.  There was 
no visible effusion and no palpable crepitance.  The examiner 
saw no painful motion or edema.  The collaterals were intact 
to varus, valgus anterior and posterior stress testing.  
There were no signs of redness, heat or abnormal movement, 
nor was there any showing of ankylosis.  Strength was 
somewhat variable but no weakness was seen when the veteran 
walked on his heels and his toes.  There was no instability 
and the veteran was not using any corrective devices for 
ambulation.  

Also supporting the current 30 percent evaluation for right 
knee osteoarthritis, status post right total arthroplasty is 
an October 2003 VA orthopedic record.  That report noted that 
the veteran was on a chronic pain regimen but indicated that 
the veteran was able to participate in most of his activities 
and had attempted to play golf.  Overall, the examiner opined 
that the veteran was doing fairly well.   

A subsequent December 2004 VA examination also supports the 
current 30 percent evaluation for the veteran's right knee 
disability.  At that time, the veteran had 115 degrees of 
flexion and about 10 degrees of varus.  The motion was not 
particularly painful except at the very extreme of full 
flexion.  The veteran could flex and extend 10 to 12 times in 
a row before experiencing increased pain.  He could squat 
with his knees bent to 70 degrees while holding on to table.  
He refused to squat down any further.  Manipulation of the 
patella was smooth and produced only mild discomfort.  
Palpation revealed a small amount of fluid in the right knee.  
The right knee was stable to medial and lateral stress and 
also to anterior and posterior stress.  

In finding that the evidence does not justify assignment of 
the next higher 50 percent rating under Diagnostic Code 5055, 
the Board acknowledges a finding of diffuse give away on knee 
flexion and extension at the time of the veteran's August 
2003 VA examination.  However, all other evidence establishes 
a stable right knee.

The Board further acknowledges a finding of marked joint line 
tenderness made upon VA examination in December 2004.  At 
that time, the veteran walked with a cane, in a slow and 
halting manner and had moderate difficulty getting up and 
down from his chair and from the examination table.  Also at 
the December 2004 VA examination, the veteran stated that his 
knee pain worsened with progressive activity.  Pain and 
swelling were the primary complaints.  VA outpatient 
treatment records dated from 2003 through 2005 reflect 
continued pain complaints, as did the veteran's May 2006 
testimony at a hearing before the undersigned.  Nevertheless, 
even when considering additional functional limitation as 
required under 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995), the overall evidence 
as described above is not commensurate with moderately severe 
residuals of a total knee replacement, as needed to warrant a 
50 percent evaluation.  Indeed, despite his complaints of 
pain and swelling, the veteran's right knee flexion was not 
worse than 115 degrees and his extension was not worse than 
10 degrees.  Moreover, he explained at his December 2004 VA 
examination that he had no problems with repetitive activity, 
fatigue and weakness.  

For the foregoing reasons, an increased evaluation is not 
warranted under Diagnostic Code 5055.  There are no other 
relevant Code sections for consideration in light of the 
veteran's total knee replacement.

The Board must also consider whether a separate evaluation is 
warranted for the veteran's right knee surgical scars.  

Disabilities of the skin are addressed under 38 C.F.R. 
§ 4.118.  It is observed that revisions were made to 
38 C.F.R. § 4.118 during the rating period on appeal.  
However, the Diagnostic Code at issue, 7804, remained 
essentially unchanged.  Throughout the entirety of the 
appeal, evidence of a superficial and painful scar is 
required in order to achieve a compensable rating under 
Diagnostic Code 7804.  Here the evidence does not establish 
that such criteria have been met.  Indeed, the July 2002 VA 
examination described the veteran's right knee incision as 
well-healed.  The competent evidence does not show, nor has 
the veteran complained of, symptomatology referable to his 
right knee scars.  Under these circumstances, a separate 
compensable evaluation for scar residuals is not appropriate 
here.

In conclusion, the evidence reveals that throughout the 
rating period on appeal, the veteran's right osteoarthritis 
status post total arthroplasty is appropriately evaluated as 
30 percent disabling.  There is no basis for an increased 
rating.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, the evidence does not reflect that, aside from the 
period under which the veteran was in receipt of a total 
rating, the disability at issue caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Hence, assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2005) is not warranted.



III.  TDIU

The veteran is claiming entitlement to TDIU.  VA regulations 
indicate that when a veteran's schedular rating is less than 
total (for a single or combination of disabilities), a total 
rating may nonetheless be assigned when: 1) if there is only 
one disability, this disability shall be ratable at 60 
percent or more; and 2) if there are two or more 
disabilities, at least one disability shall be ratable at 40 
percent or more, and there must be sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a).  To meet the requirement of 
"one 60 percent disability" or "one 40 percent disability," 
the following will be considered as one disability: (1) 
disability of one or both lower extremities, including the 
bilateral factor, if applicable; (2) disabilities resulting 
from one common etiology; (3) disabilities affecting a single 
body system; (4) multiple injuries incurred in action; and 
(5) multiple disabilities incurred as a prisoner of war.  Id.  
In addition to the foregoing, there must be evidence that the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  Id.  Marginal employment is not 
considered substantially gainful employment.  Id.  A total 
disability rating may also be assigned pursuant to the 
procedures set forth in 38 C.F.R. § 4.16(b) for veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
section 4.16(a).

The veteran filed his TDIU claim in July 2003.  At that time, 
a 100 percent rating was in effect for the veteran's left 
knee disability under Diagnostic Code 5055.  Thus, 
consideration of the TDIU claim does not actually begin until 
August 1, 2003, when the 100 percent left knee rating 
terminated.  

As of August 1, 2003, the veteran was service-connected for a 
left total knee arthroplasty (rated as 30 percent disabling) 
and a right total knee arthroplasty (rated as 30 percent 
disabling).  His overall disability rating was 60 percent.  

Based on the above, the veteran fails to meet the thresholds 
for an award of TDIU as set forth under 38 C.F.R. § 4.16(a).  
However, a grant of TDIU would still be appropriate if the 
competent evidence otherwise demonstrates that the veteran is 
unable to secure or follow a substantially gainful 
occupation.  

In determining whether the veteran is able to secure and 
follow a substantially gainful occupation consideration may 
be given to the veteran's level of education, special 
training, and previous work experience in arriving at a 
conclusion, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  In a VA Form 21-8940 received by the RO in July 
2003, the veteran indicated that he had last worked full time 
as a housing inspector.  He had held that job from 1999 until 
2001.  He had worked as a housing inspector in his prior 
three jobs as well, dating back to 1991, with no significant 
breaks in employment.  The veteran stated that he had become 
too disabled to work as of May 2001.  Regarding, educational 
background, the veteran reported that he had completed high 
school and had received training in his field from two 
institutions.  The veteran explained that working as a 
housing inspector required standing on his feet for 8 to 12 
hours a day.  He added that crawling in attics and climbing 
ladders were also necessary components of the job.

Again, the veteran contends that his service-connected 
bilateral knee disabilities preclude him from engaging in 
substantially gainful employment.  However, a review of the 
objective evidence does not support the veteran's claim of 
unemployability.  To the contrary, the VA examiner in August 
2003 opined that the veteran could work.  It was believed 
that he could start with light work and then convert to a 
medium level of work activity.  The VA examiner felt that the 
veteran could certainly sit at a desk with intermittent 
periods of standing for 8-10 hours a day.  The veteran could 
also stand for a period of 6 to 7 hours as long as he was 
able to sit for about 5 to 10 minutes each hour.  The veteran 
was advised to avoid using steps without a handrail and it 
was noted that he should not be walking up and down ladders.  
The VA examiner did not believe that any additional 
restrictions were necessary.  Subsequent VA examination in 
December 2004 also contained an opinion that the veteran was 
employable.  The VA examiner specifically noted that, based 
on his observations of the veteran, he should be capable of 
sedentary employment.  

Further regarding the veteran's ability to work, the claims 
file contains a functional capacity assessment completed in 
conjunction with the veteran's disability claim with the SSA.  
While his primary diagnosis at that time was degenerative 
disc disease, with the service-connected knee problems as a 
secondary disability, the assessment is nevertheless 
instructive here.  That report, which is undated, reveals 
that the veteran could occasionally lift 20 pounds and could 
frequently lift or carry 10 pounds.  He could stand and walk 
for at least 2 hours in an 8-hour workday.  He was deemed 
able to sit for about 6 hours in an 8-hour workday.  He had 
unlimited abilities as to pushing and pulling activities.  He 
could frequently balance and stoop and could occasionally 
kneel, crouch and crawl.  

The Board does acknowledge that the veteran was awarded SSA 
disability benefits based in part on the functional capacity 
findings described above.  However, while SSA records are 
"pertinent" to VA claims, they are not controlling for VA 
determinations.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  
Moreover, in the present case, the primary disability at 
issue in the SSA determination was a low back problem which 
cannot be considered by VA because it is not service-
connected.

In finding that the veteran is not entitled to TDIU, the 
Board is cognizant of various letters submitted on the 
veteran's behalf by his wife, parents and former supervisor.  
A letter written by B. F., the veteran's former supervisor 
stated that the veteran's health had deteriorated 
dramatically in the four years he had known him.  B. F. 
stated that the veteran could not possibly perform his job as 
a housing inspector.  He added that if the veteran took 
enough medications to manage his pain he could not safely 
perform his job.  The letters from the veteran's wife and 
parents indicate that the veteran was in significant pain on 
a regular basis and note that the veteran had difficulty 
engaging in physical activity.  Additionally, at the 
veteran's May 2006 hearing before the undersigned, B. F. 
recalled five instances in which he had to take the veteran 
home from work due to his knee pain and consequently had to 
conduct the veteran's inspections for him.  (T. at 13.)  The 
veteran also indicated that his pain medications affected his 
ability to concentrate.  (T. at 12.)  

Based on the above testimonial evidence, it is entirely 
possible that the veteran is incapable of returning to his 
former occupation of inspecting houses.  However, the overall 
evidence does not demonstrate that unable to secure or follow 
a substantially gainful occupation.  Rather, as discussed, 
the claims folder contains two competent opinions asserting 
that the veteran could work, particularly in a sedentary 
position.  As the VA examiners based their opinions on a 
review of the claims file and following physical examination 
of the veteran, such findings are highly probative.  
Moreover, no competent evidence refutes these opinions.

In conclusion, the evidence of record does not establish that 
the veteran is precluded from obtaining or maintaining 
substantially gainful employment as a result of his service-
connected pulmonary tuberculosis.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER


For the periods from March 13, 2001, until June 11, 2002, and 
from August 1, 2003, an initial rating in excess of 30 
percent for left knee arthritis is denied.

A rating in excess of 30 percent for right knee arthritis is 
denied.

Entitlement to TDIU is denied.





____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


